DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 3-5, 8-10, 12-13, 15, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-2, 6-7, 11, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield et al. (US 20170026750) in view of in view of Seefeldt et al. (US 20160219364).
Regarding claims 1 and 6, Mansfield discloses an audiovisual system (Paragraph: 0032: audio-visual (AV) system), comprising: a surface viewable from an audience seating area and configured to display video corresponding to a video signal (Paragraphs: 0033: Mansfield discusses how a fully enclosed area, such as a room that can be used for playback of audio content alone or with video or other content, and can be embodied in a home, cinema, theater, auditorium, studio, game console, and the like, i.e. a screen viewable from an audience seating 
MANSFIELD discloses the invention set forth above but does not specifically points out “the elevatable speaker configured to direct the first sound toward at least the portion of the surface, the surface further configured to reflect the first sound toward the audience seating area” 
Seefeldt however discloses a system wherein the elevatable speaker configured to direct the first sound toward at least the portion of the surface (Paragraphs: 0019, 0029, 0079 and 0088: Seefeldt discusses how the sound reflection assembly can integrate a large screen display with a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filled to modify the invention of Mansfield, and modify a system wherein the elevatable speaker configured to direct the first sound toward at least the portion of the surface, the surface further configured to reflect the first sound toward the audience seating area, as taught by Seefeldt, thus allow sound generation modules to be positioned with the sound reflection assembly at specific positions of the sound reflection assembly, as discussed by Seefeldt.     
Regarding claims 11 and 16, Mansfield discloses an audiovisual system (Paragraph: 0032: audio-visual (AV) system), comprising: a transparent surface viewable from an audience seating area and configured to allow viewing of a static image through a portion of the transparent surface from the audience seating area (Paragraphs: 0033 and 0035: Paragraphs: 0033 and 0035: Mansfield discusses how a fully enclosed area, such as a room that can be used for playback of audio content alone or with video or other content such as static object); and an 
MANSFIELD discloses the invention set forth above but does not specifically points out “the elevatable speaker configured to direct the first sound toward at least the portion of the transparent surface, the transparent surface further configured to reflect the first sound toward the audience seating area”  
Seefeldt however discloses a system wherein the elevatable speaker configured to direct the first sound toward at least the portion of the transparent surface (Paragraphs: 0019, 0029, 0079 and 0088: Seefeldt discusses how the sound reflection assembly can integrate a large screen display with a virtual speaker configuration capable of producing excellent visual and sound experiences; and how a sound reflection assembly may operate in conjunction with a different type of display such as a projection display device, a screen other than one spatially connected with the sound reflection assembly), the transparent surface further configured to reflect the first sound toward the audience seating area (Paragraphs: 0019, 0029 and 0037: Seefeldt discusses how the sound reflection assembly comprises a front surface facing the audience in the audience area (i.e. to reflect the first sound toward the audience seating area); and how the sound reflection assembly with adjustable footer can integrate a large screen display with a virtual speaker configuration capable of producing excellent visual and sound experiences to allow the 
Considering claim 2, MANSFIELD discloses the audiovisual system of claim 1, wherein the surface includes a wall (Paragraphs: 0011, 0013 and 0015: reflective structure such as, wall). 
Considering claim 7, Seefeldt discloses the audiovisual system of claim 6, wherein the transparent surface includes a window (Paragraphs: 0019 and 0088: Seefeldt discusses a sound reflection assembly integrate with a large screen display). 
Considering claim 14 and 19, MANSFIELD discloses the audiovisual system of claim 11 and 17, further comprising a controller configured to receive the full-frequency audio signal associated with the video signal, and, in response to the full-frequency audio signal, generate the high-frequency signal (Paragraphs: 0033, 0060 and 0066-0067: MANSFIELD discusses a ceiling speaker angled to bounce high frequencies back to the listening position; and how a system playback an audio content alone or with video or other content). 

Response to Arguments
Applicant's arguments filed on 12/20/2021 have been fully considered but they are not persuasive. Applicants argued the cited references do not teach the amended claims of directing sound toward the same portion of the surface that includes the video, the viewable transparent portion, or the static image. Applicants also argued the prior arts of the record (Mansfield et al.) fail to disclose that the side wall or structure (e.g., 114 of Mansfield) includes a video, a viewable transparent portion, or a static portion. 
Examiner respectfully disagrees. The prior arts of the record disclose how a front surface facing the audience in the audience area (i.e. to reflect the first sound toward the audience seating 
Applicant's further argued that the prior arts of the record (Seefeldt et al.) fail to disclose reflecting sound from the display or from a portion of the display. 
Examiner respectfully disagrees. The prior arts of the record disclose how a front surface facing the audience in the audience area (i.e. to reflect the first sound toward the audience seating area); and how the displays as described herein include but are not limited to, any of LCD displays, OLED displays, backlit displays, side-lit displays, projection displays, etc. so that Images rendered on the display and sound waves generated by the sound bar directed to an audience in a front area in front of the sound reflection assembly (Seefeldt: Paragraph: 0029); the prior arts of the record also discloses how the sound reflection assembly can integrate a large screen display with a virtual speaker configuration capable of producing excellent visual and sound experiences (Seefeldt: Paragraphs: 0029, 0079 and 0088). Thus, the prior arts of the record disclosed the argued claims limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.